Exhibit 10.1

SIXTH AMENDMENT, WAIVER AND CONSENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT, WAIVER AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (the “Sixth Amendment”) is dated as of March 14, 2008, and is made by
and among PENN VIRGINIA OPERATING CO., LLC, a Delaware limited liability company
(the “Borrower”), the GUARANTORS (individually a “Guarantor” and collectively,
the “Guarantors”), the FINANCIAL INSTITUTIONS PARTY HERETO (individually a
“Lender” and collectively, the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION, as
agent for the Lenders (the “Agent”).

RECITALS:

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of March 3, 2005,
as amended by that certain First Amendment, Waiver, and Consent to Amended and
Restated Credit Agreement, dated as of July 15, 2005, that certain Second
Amendment to Amended and Restated Credit Agreement dated as of August 22, 2006
and effective as of August 15, 2006, that certain Third Amendment to Amended and
Restated Credit Agreement dated as of December 11, 2006, that certain Fourth
Amendment to Amended and Restated Credit Agreement dated as of September 7, 2007
and that certain Fifth Amendment to Amended and Restated Credit Agreement dated
as of October 8, 2007 (as amended, the “Credit Agreement”); unless otherwise
defined herein, capitalized terms used herein shall have the meanings given to
them in the Credit Agreement;

WHEREAS, Section 8.2.4 [Loans and Investments] of the Credit Agreement prohibits
any Loan Party from agreeing to make investments or purchases of equity except
as contained therein;

WHEREAS, the Loan Parties desire to enter in an agreement to purchase a portion
of the equity of an entity that is not permitted by Section 8.2.4 [Loans and
Investments] as of the date hereof;

WHEREAS, the parties hereto desire to waive Section 8.2.4 [Loans and
Investments] to allow the Loan Parties to agree to make such a purchase pursuant
to the Acquisition (as defined herein) and to amend the Credit Agreement to
permit such a purchase pursuant to the Acquisition, each as hereinafter
provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.



--------------------------------------------------------------------------------

2. Amendment to Credit Agreement.

(a) New Definition. The following new definition is hereby inserted in
Section 1.1 of the Credit Agreement in alphabetical order:

“Sixth Amendment Effective Date means the date on which each of the conditions
to effectiveness contained in Section 4 of that certain Sixth Amendment, Waiver
and Consent to Amended and Restated Credit Agreement dated March 14, 2008 by and
among the Borrower, the Guarantors, the Lenders and the Agent have been
satisfied to the satisfaction of the Agent.”

(b) Existing Definition. The definition of Immaterial Subsidiary contained in
Section 1.1 of the Credit Agreement is hereby amended and restated as follows:

“Immaterial Subsidiary means, collectively, CBC/Leon Limited Partnership, an
Oklahoma limited partnership; Leon Limited Partnership I, an Oklahoma limited
partnership; Coal Handling Solutions LLC, a Delaware limited liability company;
Covington Handling LLC, a Delaware limited liability company; Maysville Handling
LLC, a Delaware limited liability company; Kingsport Handling LLC, a Delaware
limited liability company; Kingsport Services LLC, a Delaware limited liability
company; and Thunder Creek Gas Services, L.L.C., a Wyoming limited liability
company (“Thunder Creek”).”

(c) Loans and Investments. Subsection 8.2.4(v) is hereby amended and restated to
read as follows:

“(v) investments in Immaterial Subsidiaries as of the Sixth Amendment Effective
Date; and”

(d) Subsidiaries, Partnerships and Joint Ventures. The second sentence of
Subsection 8.2.9 is hereby amended and restated to read as follows:

“Each of the Loan Parties (other than the Parent) shall not become or agree to
(1) become a general or limited partner in any general or limited partnership,
except that the Loan Parties may be general or limited partners in other Loan
Parties and limited partners in Immaterial Subsidiaries; provided that no Loan
Party shall agree to be liable for any liabilities of such partnership beyond
their partnership interests therein and, (2) become a member or manager of, or
hold a limited liability company interest in, a limited liability company,
except that the Loan Parties may be members or managers of, or hold limited
liability company interests in, other Loan Parties and Immaterial Subsidiaries;
provided that no Loan Party shall agree to be liable for any liabilities of such
limited liability company beyond their equity interests therein, or (3) become a
joint venturer or hold a joint venture interest in any joint venture.”

 

2



--------------------------------------------------------------------------------

3. Consent and Waiver. Effective as of the Date hereof:

(a) the Agent and the Lenders hereby consent to the Loan Parties entering into
an agreement (the “Agreement”) to purchase twenty-five percent (25%) of the
membership interests of Thunder Creek (the “Equity”) from Kinder Morgan
Operating L.P. “A”, a Delaware limited partnership for a purchase price not to
exceed $50,000,000, exclusive of working capital purchase price adjustments and
capital expenditures adjustments and on terms and conditions satisfactory to the
Agent, in its sole discretion (the “Acquisition”); and

(b) the Agent and the Lenders hereby waive the Loan Parties’ compliance with the
requirement set forth in Section 8.2.4 [Loans and Investments] of the Credit
Agreement as it relates to the Acquisition. The Lenders do not amend, modify or
waive Section 8.2.4 [Loans and Investments] for any other purpose, or any future
periods, except as expressly provided for herein.

4. Conditions to Effectiveness. The Consent and Waiver contained in Section 3 of
this Sixth Amendment shall be effective as of the date hereof. The amendments
contained in Section 2 of this Sixth Amendment shall become effective upon
satisfaction of each of the following conditions being satisfied to the
satisfaction of the Agent:

(a) Execution and Delivery of Sixth Amendment. The Borrower, the Guarantors,
each of the Lenders, and the Agent shall have executed the Sixth Amendment, and
all other documentation necessary for effectiveness of this Sixth Amendment
shall have been executed and delivered all to the satisfaction of the Borrower,
the Lenders and the Agent.

(b) Completion of Acquisition. The Loan Parties shall have completed the
Acquisition and shall own the Equity within 120 days from the date hereof.

(c) Acquisition Documents. The Loan Parties shall have provided the Agent with
all Acquisition related documents, contracts and agreements including, but not
limited to, a purchase and sale agreement for the Acquisition and resolutions of
the appropriate Loan Parties authorizing the Acquisition.

(d) Organization, Authorization and Incumbency. There shall be delivered to the
Agent for the benefit of each Lender a certificate, dated as of the date hereof
and signed by the Secretary or an Assistant Secretary of each Loan Party,
certifying as appropriate as to:

(i) all action taken by such party in connection with this Sixth Amendment and
the other Loan Documents together with resolutions of the general partner of the
Parent of the Borrower on behalf of each of Loan Parties evidencing same;

(ii) the names of the officer or officers authorized to sign this Sixth
Amendment and the other documents executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Loan Parties for purposes
of the Loan Documents and the true signatures of such officers, on which the
Agent and each Lender may conclusively rely; and

 

3



--------------------------------------------------------------------------------

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation and limited liability company agreement, in
each case as in effect on the Sixth Amendment Effective Date, certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in each state where
organized or qualified to do business, provided, however, that the Loan Parties
may, in lieu of delivering copies of the foregoing organizational documents and
good standing certificates, certify that the organizational documents and good
standing certificates previously delivered by the Loan Parties to the Agent
remain in full force and effect and have not been modified, amended, or
rescinded.

(e) Material Adverse Change. Each of the Loan Parties represents and warrants to
the Agent and the Lenders that, by its execution and delivery hereof to the
Agent, after giving effect to this Sixth Amendment, no Material Adverse Change
shall have occurred with respect to the Borrower or any of the Loan Parties
since the Closing Date of the Credit Agreement.

(f) Litigation. Each of the Loan Parties represents and warrants to the Agent
and the Lenders that, by its execution and delivery hereof to the Agent, after
giving effect to this Sixth Amendment, there are no actions, suits,
investigations, litigation or governmental proceedings pending or, to the Loans
Parties’ knowledge, threatened against any of the Loan Parties that could
reasonably be expected to result in a Material Adverse Change.

(g) Officer’s Certificate. There shall be delivered to the Agent a certificate
of the Loan Parties, dated the date hereof and signed by the Chief Executive
Officer, President, Vice President or Chief Financial Officer of each Loan
Party, certifying that: (i) the representations and warranties of the Borrower
contained in Article 6 of the Credit Agreement shall be true and accurate on and
as of the date hereof with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein); (ii) the Loan Parties shall have performed and
complied with all covenants and conditions of the Credit Agreement and this
Sixth Amendment; (iii) no Event of Default or Potential Default under the Credit
Agreement shall have occurred and be continuing or shall exist and (iv) no
Material Adverse Change has occurred with respect to any Loan Party since
March 3, 2005.

(h) Representations and Warranties; No Event of Default. The representations and
warranties set forth in the Credit Agreement and this Sixth Amendment shall be
true and correct on and as of the date hereof with the same effect as though
such representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and no Potential Default or Event
of Default shall exist and be continuing under the Credit Agreement or under any
other Material Contract, as of the date hereof.

 

4



--------------------------------------------------------------------------------

(i) Note Purchase Agreement. No “Default” or “Event of Default” (as such terms
are defined in the Note Purchase Agreement) is in existence or has occurred and
is continuing under the Note Purchase Agreement after giving effect to the
amendments set forth in the Sixth Amendment.

(j) Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Sixth Amendment by any Loan Party
other than such consents, approvals, exemptions, orders or authorizations that
have already been obtained.

5. Miscellaneous.

(a) Representations and Warranties. By its execution and delivery hereof to the
Agent, each of the Loan Parties represents and warrants to the Agent and the
Lenders that (i) such Loan Party has duly authorized, executed and delivered
this Sixth Amendment, and (ii) no “Default” or “Event of Default” (as such terms
are defined in the Note Purchase Agreement) shall have occurred and be
continuing under the Note Purchase Agreement after giving effect to the
amendments set forth in the Sixth Amendment.

(b) Full Force and Effect. All provisions of the Credit Agreement remain in full
force and effect on and after the Sixth Amendment Effective Date and the date
hereof except as expressly amended hereby. The parties do not amend any
provisions of the Credit Agreement except as expressly amended hereby.

(c) Counterparts. This Sixth Amendment may be signed in counterparts (by
facsimile transmission or otherwise) but all of such counterparts together shall
constitute one and the same instrument.

(d) Incorporation into Credit Agreement. This Sixth Amendment shall be
incorporated into the Credit Agreement by this reference. All representations,
warranties, Events of Default and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

(e) Governing Law. This Sixth Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

(f) Payment of Fees and Expenses. The Borrower unconditionally agrees to pay and
reimburse the Agent and save the Agent harmless against liability for the
payment of all out-of-pocket costs, expenses and disbursements, including
without limitation, to the Agent for itself the reasonable costs and expenses of
the Agent including, without limitation, the reasonable fees and expenses of
counsel incurred by the Agent in connection with the development, preparation,
execution, administration, interpretation or performance of this Sixth Amendment
and all other documents or instruments to be delivered in connection herewith.

 

5



--------------------------------------------------------------------------------

(g) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. Borrower, the Guarantors, each Lender, and the Agent acknowledge and
agree that this Sixth Amendment is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the Credit Agreement or the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SIXTH AMENDMENT, WAIVER AND CONSENT TO AMENDED AND RESTATED

CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Sixth Amendment as of the day and year first
above written.

 

BORROWER PENN VIRGINIA OPERATING CO., LLC

By:  

/s/ FRANK A. PICI        

  (SEAL) Name:   Frank A. Pici Title:   Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SIXTH AMENDMENT, WAIVER AND CONSENT TO AMENDED AND RESTATED

CREDIT AGREEMENT]

 

GUARANTORS: PENN VIRGINIA RESOURCE PARTNERS, L.P.

  By:   Penn Virginia Resource GP, LLC, its sole general partner

  CONNECT ENERGY SERVICES, LLC   CONNECT GAS GATHERING, LLC   CONNECT GAS
PIPELINE LLC   CONNECT NGL PIPELINE, LLC   FIELDCREST RESOURCES LLC   K RAIL LLC
  LOADOUT LLC   PVR CHEROKEE GAS PROCESSING LLC   PVR EAST TEXAS GAS PROCESSING,
LLC   PVR GAS PIPELINE, LLC   PVR GAS PROCESSING LLC   PVR GAS RESOURCES, LLC  
PVR HAMLIN I, LLC   PVR HAMLIN II, LLC   PVR HAMLIN, L.P.

    By:   PVR Hamlin I, LLC, its sole general partner

    PVR HYDROCARBONS LLC     PVR LAVERNE GAS PROCESSING LLC     PVR MIDSTREAM
LLC     PVR NATURAL GAS GATHERING LLC     PVR OKLAHOMA NATURAL GAS GATHERING LLC
    SUNCREST RESOURCES LLC     TONEY FORK LLC     WISE LLC

    By:  

/S/ FRANK A. PICI        

  (SEAL)     Name:   Frank A. Pici     Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SIXTH AMENDMENT, WAIVER AND CONSENT TO AMENDED AND RESTATED

CREDIT AGREEMENT]

 

LENDERS BNP PARIBAS, individually and as Managing Agent

By:  

/S/ MARK A. COX

Name:   Mark A. Cox Title:   Managing Director By:  

/S/ RUSSELL OTTS

Name:   Russell Otts Title:   Vice President BRANCH BANKING & TRUST COMPANY By:
 

/S/ HUGH FERGUSON

Name:   Hugh Ferguson Title:   Senior Vice President COMERICA BANK By:  

/S/ HUMA MANAL

Name:   Huma Manal Title:   Vice President

 

9



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SIXTH AMENDMENT, WAIVER AND CONSENT TO AMENDED AND RESTATED

CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A. successor by merger to FLEET NATIONAL BANK, individually
and as Documentation Agent

By:  

/S/ STEPHEN J. HOFFMAN

Name:   Stephen J. Hoffman Title:   Managing Director FORTIS CAPITAL CORP. By:  

/S/ DARRELL HOLLEY

Name:   Darrell Holley Title:   Managing Director By:  

/S/ ILENE FOWLER

Name:   Ilene Fowler Title:   Director JPMORGAN CHASE BANK, N.A. By:  

/S/ KENNETH J. FATUR

Name:   Kenneth J. Fatur Title:   Managing Director PNC BANK, NATIONAL
ASSOCIATION, individually and as Agent By:  

/S/ RICHARD C. MUNSICK

Name:   Richard C. Munsick Title:   Senior Vice President

 

10



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SIXTH AMENDMENT, WAIVER AND CONSENT TO AMENDED AND RESTATED

CREDIT AGREEMENT]

 

ROYAL BANK OF CANADA, individually and as Syndication Agent

By:  

/S/ DON J. MCKINNERNEY

Name:   Don J. McKinnerney Title:   Authorized Signatory SOCIÉTÉ GÉNÉRALE,
individually and as Managing Agent By:  

/S/ ELENA ROBCIUC

Name:   Elena Robciuc Title:   Director AMEGY BANK NATIONAL ASSOCIATION
(formerly Southwest Bank of Texas, N.A.) By:  

/S/ W. BRYAN CHAPMAN

Name:   W. Bryan Chapman Title:   Senior Vice President SUNTRUST BANK,
individually and as Documentation Agent By:  

/S/ JOSEPH M. MCCREERY

Name:   Joseph M. McCreery Title:   Director

 

11



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SIXTH AMENDMENT, WAIVER AND CONSENT TO AMENDED AND RESTATED

CREDIT AGREEMENT]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Documentation Agent By:
 

/S/ KEITH A. HOELZER

Name:   Keith A. Hoelzer Title:   Senior Vice President

 

12